Citation Nr: 1709109	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  09-41 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to an evaluation higher than 20 percent for service-connected residuals of a right leg tibia and fibula fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1970 until March 1973.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a second VA-9 form submitted in June 2015, the Veteran noted his desire to appear at a videoconference hearing before a Member of the Board.  His requested hearing was scheduled in February 2017.  A February 2017 report of general information notes that he was unable to attend the scheduled hearing.  It was unclear whether he desired to have his hearing rescheduled, or whether he wanted to withdraw his hearing request.  With regard to the issue decided below, as it is favorable to he there is no prejudice to him by adjudication of the issue without clarification as to whether he still desired a hearing.

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  Virtual VA contains documents that are duplicative of those in VBMS, or not relevant to the issues on appeal.  The claim for an increased rating for the service-connected residuals of a right leg tibia and fibula fracture is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's currently diagnosed right knee degenerative joint disease with anterior cruciate ligament (ACL) tear and meniscal tear are etiologically related to his period of active duty service.

CONCLUSION OF LAW

The criteria for service connection for right knee degenerative joint disease with ACL tear and meniscal tear are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103 , 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2016). In light of the Board's favorable decision, any deficiencies in VA's duties to notify and assist the Veteran with his claim decided herein are moot.

Service Connection: Right Knee Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016). The right to compensation for a present disability requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016). 

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a)(2016).  
An alternative method of establishing the second and third service connection elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a) (2015).  38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

The Board must assess the credibility and weight of all evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Upon entrance into service, the Veteran's report of medical examination showed normal findings for the right knee.  The Veteran's service treatment records (STRs) show that in October 1970 he suffered a right leg tibia and fibula fracture after jumping out of a helicopter.  He consistently complained about pain at the old fracture sites, identified as at the distal tibia and proximal fibular areas.  The Board notes that the proximal fibula is located near the knee.  Despite the Veteran's documented in-service right leg fractures and ongoing complaints of pain, the March 1973 separation examination showed normal findings for the musculoskeletal system and lower extremities.

The Veteran asserts that he injured his right knee in-service at the same time he fractured his right leg, and also that his altered gait due to service-connected right leg fracture residuals put additional stress on the right knee.  

In a February 2008 VA primary care note, it was also noted that the Veteran complained of constant right knee pain.  April 2008 X-rays of the right knee were significant for moderate degenerative changes.

In a September 2008 VA examination report, the examiner stated that the April 2008 right knee X ray did not show arthritis.  The examiner opined that the Veteran's right knee condition was directly related to morbid obesity and aging, and that the distal tibia/fibula fracture had no effect on the right knee.  The examiner further stated that it was unnecessary to provide the Veteran with a physical examination in connection with his claim.  This opinion is inadequate as the examiner failed to provide an in-person examination of the Veteran where a testimony regarding the in-service injury could be elicited, the examiner failed to address the degenerative changes noted on the April 2008 X-rays, and the examiner characterized the Veteran's in-service fracture as one of the distal tibial and fibula when the STRs show that there was a fracture of the proximal fibula near the knee.  As the examiner's opinion was also conclusory and not supported by an adequate rationale, the Board affords the September 2008 VA examiner's findings no weight.

August 2009 X-rays of the right knee were significant for degenerative changes with mild osteophytes with marked narrowing of the medial and lateral joint compartments. At an August 2009 VA orthopedic consultation, the Veteran reported that after his in-service right leg injury he experienced pain in the proximal aspect of his knee that was ongoing since his original injury. X-rays showed narrowed lateral component with moderate degenerative changes, and healed distal tibia and proximal fibular fracture with significant degenerative changes at the tibia fibular joint. The orthopedist gave an impression of right knee degenerative joint disease with tib-fib degenerative joint disease.  

December 2009 MRI testing results were significant for an anterior cruciate ligament tear with anterior translation of the tibia, a complex tear involving lateral meniscus, medial meniscal tearing, and severe cartilage loss along the weight-bearing surfaces of the lateral femorotibial compartment.

In a January 2010 VA orthopedic note, following review of recent MRI testing results and review of the Veteran's medical history and lay testimony, the orthopedist noted that the recent MRI showed that the Veteran also tore his ACL at the same time he fractured his right leg.  The orthopedist then stated that the ACL tear had over time developed into post-traumatic lateral compartment degenerative joint disease with meniscal tear.

The Veteran underwent another VA examination in February 2010, at which time he reported that he had right knee pain since his in-service right leg injury, and that the pain began to increase in 1989.  He currently complained of pain rated as 10 out of 10.  The examiner diagnosed right knee internal derangement with anterior cruciate ligament tear.  The examiner opined that the Veteran's right knee condition was unrelated to his period of service or secondary to his right leg "healed tibia fracture," as the Veteran's STRs were silent for treatment for a right knee condition.  Again, no mention was made of the Veteran's proximal fibula fracture, nor any consideration given to the Veteran's testimony regarding onset and continuity of right knee symptoms.  Further, the examiner failed to address whether a right knee condition was aggravated by the Veteran's right leg fracture residuals including altered gait due to leg shortening.  Lastly, the examiner failed to consider VA orthopedic treatment records showing that the Veteran tore his ACL at the same time he injured his right leg in-service.  For these reasons, the 2010 examiner's opinion is also inadequate and afforded no probative weight.

The Veteran underwent additional VA knee and lower leg examinations in October 2012 and February 2013 that continued to note diagnoses of right knee degenerative changes, anterior cruciate ligament tear, meniscal tear, and cartilage loss; but provided no etiology opinions.   

In an August 2013 VA primary care note, it was reported that the Veteran had right knee pain since his in-service injury when he broke his leg and tore his ACL.

The foregoing evidence demonstrates that the Veteran is entitled to service connection for right knee degenerative joint disease with ACL and meniscal tears.  First, the Veteran has current diagnoses of these conditions confirmed by diagnostic testing.  Second, the Veteran has documented in-service injury to the right leg and complaints of pain at his fracture sites, which included the distal tibia and proximal fibula-the proximal fibula being located near the knee.  Thus, there is documented evidence of an in-service injury and associated symptoms of pain near the knee.  Third, upon review of the Veteran's medical history and in consideration of the Veteran's lay testimony regarding onset and continuity of symptoms, a VA orthopedist reported that the Veteran also tore his ACL at the time he injured his right leg and that the ACL tear developed into degenerative joint disease and meniscal tearing.  The Board affords this assessment significant probative weight.  Thus, there is a nexus between the Veteran's currently diagnosed right knee conditions and his in-service injury.  

In addition, the Veteran has competently and consistently testified that he first experienced right knee symptoms in service, and that those symptoms continued on a recurrent basis thereafter.  The Veteran is competent to identify his symptoms, and his statements are credible as they are consistent and corroborated by other evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran's testimony is also sufficient to establish a nexus between his currently diagnosed right knee degenerative joint disease and his period of active service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As discussed above, all the VA examinations in this case are inadequate and cannot be probative evidence against the Veteran's claim for service connection.  For all these reasons, entitlement to service connection for right knee degenerative joint disease with ACL and meniscal tears is warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).

ORDER

Service connection for right knee degenerative joint disease with ACL and meniscal tears is granted.

REMAND

First, remand is required to seek clarification as to whether the Veteran still desires a videoconference hearing before a Member of the Board at the local RO.  The February 2017 report of general information indicated that the Veteran was unable to attend the scheduled hearing.  Yet, there was a check mark next to the line indicating the Veteran would attend the scheduled hearing.  There was no mark next to the line to indicate that the Veteran desired to withdraw his hearing request.  Thus, clarification is required.  
Second, remand is also required to schedule the Veteran for a review examination to assess the current severity of his service-connected right leg tibia and fibula fracture residuals.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran was last examined for his right leg tibia and fibula fracture residuals in February 2013, at which time the Veteran's claims file was unavailable for review.  In February 2015, following review of the Veteran's claims file, the examiner indicated that their prior February 2013 findings remained unchanged.  No in-person physical examination was conducted at that time.  In a February 2017 informal hearing presentation, the Veteran's representative wrote that the Veteran's right leg tibia and fibula fracture residuals were worse than when he was previously physically examined in 2013, 4 years prior.  Accordingly, remand is required to secure an examination that assesses the current severity of the Veteran's right leg tibia and fibula fracture.

Lastly, appropriate efforts must be made to secure all outstanding and relevant private or VA medical treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected right leg tibia and fibula fracture residuals.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

4.  Then, readjudicate the claim of entitlement to an evaluation higher than 20 percent for service-connected right leg tibia and fibula fracture residuals on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

5.  If the Veteran's increased rating claim is not granted in full, contact him and determine whether he still desires to present testimony at videoconference hearing before a Member of the Board at the local RO in connection with his increased rating claim.  If so, schedule the Veteran's requested hearing.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination may impact the determination made. 38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


